DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Claims 1-7 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the seat surface […] comprises […] a lattice structure layer, and the lattice structure layer covers the seat surface.”  It is unclear how the seat surface may include the lattice structure but it also may cover the seat surface which it makes up.
Claim 4 recites wherein the seat surface comprises a “physiologically active layer.”  It is unclear how a seat surface may be physiologically active or what the scope of such a layer may encompass.  The term physiological commonly refers to a branch of biology dealing with or relating to functions in a living organism or body parts.  It is unclear how the seat may have a biologically active layer or functions relating to a living organism.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parrish (US 5,556,169).  Parrish discloses a seat for a motor vehicle comprising: a basic shell (fig. 1: 12) and a seat surface, wherein the seat surface comprises a contour layer comprising a vacuum layer (fig. 1: 14) and an air cushion layer (fig. 1: 16), and wherein the air cushion layer is arranged between the vacuum layer and the basic shell (as shown in fig. 1).
As concerns claim 7, Parrish discloses a motor vehicle having the seat of claim 1 (it is a motor vehicle seat).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish in view of Mueller et al. (US 2020/0338853) (“Mueller”).  Parrish teaches wherein the seat surface has a comfort layer (fig. 1: 17) but does not teach wherein the comfort layer has a lattice structure layer.  However, Browne teaches a comfort/skin layer of a seat surface with a comfort layer (Mueller, fig. 1: 10) having a lattice structure (fig. 2: layers 5 and 1 show a lattice structure and layer 3 is expressly taught as having a lattice structure; paragraph 0101).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the comfort layer of Parrish to include 1 or more of the lattice layers of Mueller in order to provide desired stretchability of the comfort layer/outer surface. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish in view of Fitzpatrich et al. (US 2016/0207429) (“Fitzpatrick”).  Parrish does not teach wherein the seat surface comprises sensors.  However, Fitzpatrick teaches a seat surface for a vehicle including firmness sensors (fig. 3: 32; paragraph 0045).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to include sensors in the seat surface in order to determine the firmness of the cushioning layers/seat surface.

Claim 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish in view of Ellerman (US 2020/0188211).  Parrish does not teach wherein the seat surface includes a physiologically active layer.  However, Ellerman teaches a massaging system (fig. 1: 12) within the seat surface (massaging is considered part of a physiologically active layer in the present specification).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to include massaging system in order to provide additional comfort to the user. 

 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish in view of Hayashi (US 10,144,326).  Parrish does not expressly teach wherein the seat has a belt system connected to a frame.  However, Hayashi teaches including a belt system (fig. 1: 50) on the frame (fig. 1: 32) of a vehicle seat.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to include seat belt attached to a frame of the vehicle seat in order to provide safety to the occupant.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Parrish and Hayashi teach a basic shell, a seat surface comprising a contour layer having an air cushion layer between the basic shell and a vacuum layer, and a belt system connected to the frame.  Further, Aoudia et al. (FR 2695893) teaches the lap belt portion of a seat belt system slidably fastened to the frame and movable with the reclining of the backrest, and Arnold (WO 2014/093266) teaches a movable lap belt fastening point which adjusts during an accident.  However, the prior art fails to teach a combination wherein the seat is rotated about a pivot point aligned with the shoulder height of the occupant with the fastening point of the seat belt adapted to move based on the pivoting of the seat and hip point of the user.  There is no teaching, suggestion or motivation to modify the prior art, absent hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636